Citation Nr: 9920556	
Decision Date: 07/26/99    Archive Date: 08/03/99

DOCKET NO.  96-17 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased evaluation for lumbosacral 
strain, currently evaluated as 20 percent disabling.  

2.  Entitlement to an increased evaluation for left knee 
disability, currently evaluated as 20 percent disabling.  

3.  Entitlement to a total rating based on individual 
unemployability by reason of service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


REMAND

The veteran had active service from October 1954 to May 1962.  

The Board notes that an evaluation of a disability must 
consider impairment of the veteran's ability to function 
under the ordinary conditions of daily life, including 
employment.  Functional impairment of a joint due to pain, 
weakness, excess fatigability, incoordination, restriction of 
the limb, or instability, may result in disability even 
though the diagnostic code under which the veteran is rated 
does not specifically contemplate all of these factors.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 
4.40, 4.45, 4.59 (1998).  

In DeLuca, the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court") stated 
that the Department of Veterans Affairs (VA) examination must 
consider the factors as enunciated in §§ 4.40 and 4.45, and 
must make findings as to the extent of any pain demonstrated 
on motion and whether the pain significantly limits function 
during flare-ups or when the body part is used repeatedly 
over a period of time.  DeLuca, 8 Vet. App. 205-6.  The 
veteran's low back disability is currently evaluated under 
the provisions of Diagnostic Code 5295.  The provisions of 
38 C.F.R. §§ 4.40 and 4.45 are applicable to Diagnostic 
Code 5295.  Johnson v. Brown, 9 Vet. App. 7, 10 (1996).  In 
Johnson the Court held that in applying the provisions of 
Diagnostic Code 5295, the Board was required to determine 
whether the veteran had the symptomatology described in that 
diagnostic code for the next higher evaluation.  Johnson v. 
Brown, supra.

In this case the veteran's most recent examination was in 
June 1996.  The examiner did not report whether the veteran 
had listing of the whole spine, positive Goldthwait's sign, 
loss of lateral motion, or whether there was abnormal 
mobility on forced motion.  The examiner also did not report 
whether there was any additional loss of spinal motion due to 
pain on use or during flareups.  VA regulations provide that 
where "diagnosis is not supported by the findings on the 
examination report or if the report does not contain 
sufficient detail, it is incumbent upon the rating board to 
return the report as inadequate for evaluation purposes." 38 
C.F.R. § 4.2 (1996); see 38 C.F.R. § 19.9 (1996).  Where the 
Board makes a decision based on an examination report which 
does not contain sufficient detail, remand is required "for 
compliance with the duty to assist by conducting a thorough 
and contemporaneous medical examination.'"  Goss v. Brown, 9 
Vet. App 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 
569 (1993)

The veteran's left knee disability is currently evaluated 
under the provisions of Diagnostic Code 5257.  That 
diagnostic code provides for evaluation based on the severity 
of recurrent subluxation or lateral instability.  The 
provisions of 38 C.F.R. §§ 4.40 and 4.45 are not applicable 
to that diagnostic code because it is not based on limitation 
of motion.  Johnson v. Brown, at 11.  However, the veteran's 
knee disability is potentially ratable under other diagnostic 
codes that do pertain to limitation of motion of the knee.  

The most recent examination for the veteran's left knee 
disability also took place in June 1996.  The examiner did 
not comment on whether there was lateral instability or 
subluxation.  The examiner also did not report whether there 
was any additional loss of knee motion due to pain on use or 
during flareups.

The Court has held that in the case of a claim for total 
rating based on individual unemployability, the duty to 
assist requires that VA obtain an examination which includes 
an opinion on what effect the appellant's service-connected 
disability has on his ability to work.  38 U.S.C. § 5107(a); 
Friscia v. Brown, 7 Vet. App. 294, 297 (1994); 38 C.F.R. §§ 
3.103(a), 3.326, 3.327, 4.16(a) (1998).  There is no such 
opinion in this case.

Thus, to ensure that VA has met its duty to assist the 
veteran in developing all facts pertinent to his claims, the 
case is REMANDED to the RO for the following:  

1.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment from 
medical providers, VA and non-VA, 
inpatient and outpatient, who have 
treated him for back and knee 
disabilities since 1996.  After obtaining 
any necessary authorization of medical 
releases from the veteran, the RO should 
obtain and associate with the claims file 
legible copies of complete treatment 
reports from all sources identified as 
records that have not previously been 
secured.

2.  The RO should schedule the veteran 
for an appropriate examination to 
determine the current nature and extent 
of disabilities of the service-connected 
low back disability and the 
service-connected left knee disability.  
The veteran should be advised that these 
examinations are necessary to evaluate 
his claims and that a failure, without 
good cause to report for the scheduled 
examinations could result in the denial 
of his claims.  38 C.F.R. § 3.655 (1998).

The examiner should review the claims 
file prior to completion of the 
examination report.

The examiner should specifically address 
the following questions:  

(a)  Is there any limitation of motion of 
the back or left knee?  If so, what is 
the range of motion in degrees, and what 
is the normal range of motion?  

(b)  Is there any pain on use, or are 
there any functional limitations caused 
by the low back disability, or left knee 
disability?  These determinations should, 
if feasible be expressed in terms of the 
degree of additional range-of-motion loss 
due to any weakened movement, excess 
fatigability, or incoordination.

(c)  With regard to the veteran's left 
knee disability, what is the severity of 
any lateral instability or subluxation?

(d)  With regard to the veteran's low 
back disability, is there listing of the 
whole spine to the opposite side, 
positive Goldthwaite's sign, 
osteoarthritic changes, narrowing or 
irregularity of joint spaces, or abnormal 
mobility on forced motion?

(e)  What is the effect of the service 
connected disabilities on the veteran's 
ability to work?

3.  The RO should also schedule the 
veteran for a social and industrial 
survey.  Included should be information 
concerning any employment and the current 
status of his employability, including 
the reasons for leaving his last 
employment, as appropriate.  Contact with 
any employers with whom the veteran has 
reported seeking employment and being 
turned down, should be made, and the 
assistance of the veteran in obtaining 
this information should be requested as 
needed.  

4.  Following completion of the 
foregoing, the RO should review the 
claims folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  If any 
development is incomplete, all 
appropriate corrective action is to 
implemented.  Specific attention is 
directed to the examination report.  If 
the examination report does not include 
fully detailed descriptions of pathology 
and all test reports, special studies or 
adequate response to the specific 
opinions requested, the report must be 
returned for corrective action.  
Stegall v. West, 11 Vet. App. 268 (1998).  

5.  After undertaking any necessary 
development in addition to that specified 
above, the RO should readjudicate the 
issues of entitlement to increased 
ratings for the veteran's low back 
disability and left knee disability and 
entitlement to a total rating based on 
unemployability by reason of service-
connected disabilities.  The RO should 
consider the provisions of 38 C.F.R. 
§§ 3.321(b)(1), 4.40, 4.45, 4.59 (1998), 
and DeLuca v. Brown., supra.

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, he and his representative should be 
provided with a supplemental statement of the case and be 
afforded a reasonable period of time for response.  
Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he receives further notice.  The veteran and his 
representative are entitled to submit additional evidence and 
argument while this case is in a remand status.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1997) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

